Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ortiz et al. (US 8,506,619), the most relevant art found, fails to teach and/or fairly suggest the instant invention.  Ortiz teaches a medical device (10) for treating an aneurysm (36), comprising: a tubular member comprising a plurality of braided (Col 6: lines 13-15) filaments (14) that form a sidewall and a plurality of pores (20) in the sidewall that are sized to inhibit flow of blood through the sidewall into an aneurysm to a degree sufficient to lead to thrombosis (Col 7: lines 8-11) and healing of the aneurysm when the tubular member is in an expanded state and positioned in a blood vessel and adjacent to the aneurysm (Fig 5), each of the filaments crossing another of the filaments at a respective crossing point (where braided filaments intersect); and an antithrombogenic material distributed over the tubular member (Col 7: lines 62 – Col 8: line 3); wherein the crossing points form angles between about 75 degrees and about 105 degrees when the tubular member is in the expanded state (Figs 1 & 5).  Further, Ortiz teaches wherein the device comprises a first section (100) for spanning the neck of the aneurysm (36) and wherein the first section has a substantially complete distribution of antithrombogenic material over the plurality of braided filaments (coating
However, Nunez fails to teach wherein the pores of the medical device are substantially free of webs formed by the antithrombogenic material and such that webs are present at fewer than 5% of the crossing points.  Although means of blowing the pores clear and/or re-flowing the applied coating are known, in the examiner’s opinion it would not be obvious to one of ordinary skill to apply these methods to the braided stent of Ortiz with any reasonable expectation of success (i.e., the claimed percentage).  Attempting to blow or re-flow the relatively small pores created by braided filaments sized to inhibit blood flow through the sidewall into an aneurysm to a degree sufficient to lead to thrombosis (as claimed), may result in removal of the coating material, while still not guaranteeing that webs of the coating material are present at the claimed percentage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774